DETAILED ACTION
This office action is responsive to communications filed on February 22, 2022.  Claims 1, 2, 5, 7-9, 11, 14 and 16-18 have been amended.  Claims 6, 10, 15 and 19 have been canceled.  New claims 21 and 22 have been added.  Claims 1-5, 7-9, 11-14, 16-18 and 20-22 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-9, 11-14, 16-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitations “a preset scanning period ts,” “a time interval ts,” and “a time interval ts”.  Claim 14 recites similar limitations.  There is insufficient antecedent basis for these limitations in the claims.  It is unclear whether each of these various “ts” values refers to the same period/interval or a different one.  Accordingly, claims 5 and 14 are indefinite.
Claims 7-9, 11-13, 16-18 and 20-22 depend from claims 5 and 14 and inherit the same deficiencies.  Accordingly, they are rejected based on the same reasoning.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 9 of U.S. Patent No. 10,299,200 in view of Cuffaro et al. (US 2006/0019663). 

Present application:

1. A master access point, comprising: a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for:

generating first coordination cluster information, wherein the first coordination cluster information includes access information of the master access point and access information of slave access point; and sending, the first coordination cluster information. 

receiving, from a station, access information of remaining access points in a group of multiple access points, except the master access point, wherein receiving the access information of the remaining access points comprises receiving, after being reselected as the master access point at a time interval ts; and being accessed by the station, access information of the remaining access points, other than the master access point, in the group of multiple access points.
US 10,299,200:

9. An access point, configured to be a first master access point, the access point comprising: a transceiver, … wherein the transceiver is further configured to:

send first coordination cluster information to the station device, wherein the first coordination cluster information comprises information corresponding to the first master access point and the information corresponding to the slave access point

Claim 9 does not recite receiving, from a station, access information of remaining access points in a group of multiple access points, except the master access point, wherein receiving the access information of the remaining access points comprises receiving, after being reselected as the master access point at a time interval ts; and being accessed by the station, access information of the remaining access points, other than the master access point, in the group of multiple access points.  However, Cuffaro teaches receiving, from a station, access information of remaining access points in a group of multiple access points, except the master access point, wherein receiving the access information of the remaining access points comprises receiving, after being reselected as the master access point at a time interval ts; and being accessed by the station, access information of the remaining access points, other than the master access point, in the group of multiple access points (“The request may include a time limit or delay under which the actions have to be performed. A determination is made whether the serving AP can complete the handover (step 206). If the serving AP cannot complete the handover, the serving AP sends a message to the STA indicating the handover was rejected or was not completed (step 208)” – See [0044]; “The method 100 begins with the STA determining a list of handover candidate APs (step 102). The STA then sorts the candidate list (step 104). A determination is made whether the reporting period has expired (step 106). If the reporting period has not expired, then the method 100 waits at step 106 until the reporting period has expired. Once the reporting period has expired, the STA sends the sorted candidate list to the AP (step 108) and the method terminates (step 110)” – See [0024]; “The invention includes a method by which the STA indicates to the serving AP the list of APs that the STA is considering as potential candidates for an eventual handoff” – See [0007]; As shown in steps 206/208 of Fig. 2, the serving AP is reselected as the master AP when handover cannot be completed.  Additionally, the STA (station) determines a list of candidate APs (access information of the remaining access points, other than the master access point) and periodically reports the list to the serving/master AP.  Thus, the reporting period is a time interval ts when the access information of the remaining access points, other than the master access point is received by the serving/master AP from the station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Claim 9 to include receiving, from a station, access information of remaining access points in a group of multiple access points, except the master access point, wherein receiving the access information of the remaining access points comprises receiving, after being reselected as the master access point at a time interval ts; and being accessed by the station, access information of the remaining access points, other than the master access point, in the group of multiple access points.  Motivation for doing so would be to enable the access information of the remaining access points to be reported on a periodic basis, wherein the access information of the remaining access points enables a new target/master AP to be selected that is the best from the perspective of the station (See Cuffaro, [0005] and [0024]).


Claims 5 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 7 and 9 of U.S. Patent No. 10,299,200.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 5 and 14 of the present application are anticipated by Claims 7 and 9 of U.S. Patent No. 10,299,200.

Present application:

5. A station, comprising: a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for:

receiving first coordination cluster information, wherein the first coordination cluster information includes access information of a master access point and access information of slave access point; and




performing data transmission with the master access point and the slave access point according to the first coordination cluster information;








acquiring access information of multiple access points, wherein the access information comprises channel quality information, and wherein acquiring the access information of multiple access points comprises periodically scanning the multiple access points according to a preset scanning period ts;

determining the master access point from the multiple access points according to the access information of the multiple access points, wherein the determining a master access point from the multiple access points according to the access information comprises reselecting, after acquiring the channel quality information of the multiple access points at a time interval ts, a master access point from the multiple access points according to the channel quality information; and 

accessing the master access point, wherein accessing the master access point comprises accessing the reselected master access point; and





sending access information of the remaining access points in the multiple access points except the master access point, wherein sending the access information of the remaining access points comprises sending, after reselecting the master access point at a time interval ts and accessing the master access point, access information of remaining access point in the multiple access points, except the master access point, to the master access point.
US 10,299,200:

7. A station device, comprising: a processor, 
configured to:



receive first coordination cluster information sent by the first master access point, wherein the first coordination cluster information identifies the first master access point as the first master access point for the coordinated data transmission and the slave access point as the slave access point for the coordinated data transmission;

… wherein the transceiver is further configured to: after receiving the first coordination cluster information, separately receive data transmissions from the first master access point and the slave access point according to the updated local first coordination cluster information, wherein the first master access point and the slave access point coordinate to perform the separate data transmissions with the station device

… periodically scan a plurality of access points according to a preset scanning period, and acquire channel quality information of the plurality of access points




determine a first master access point from the plurality of access points according to the channel quality information of the plurality of access points, and to access the first master access point … after acquiring the channel quality information of the plurality of access points at a first time interval, reselecting a new master access point from the plurality of access points




… access the first master access point, … accessing the first master access point, comprises: after acquiring the channel quality information of the plurality of access points at a first time interval, reselecting a new master access point from the plurality of access points, and accessing the new master access point

send information corresponding to remaining access points to the first master access point, the remaining access points comprising the plurality of access points except the first master access point, wherein sending the information corresponding to the remaining access points to the first master access point causes the first master access point to determine, according to the information corresponding to the remaining access points, a slave access point for performing coordinated data transmission with the first master access point for the station device, wherein sending the information corresponding to the remaining access points to the first master access point comprises: after the new master access point is reselected during the first time interval and the new master access point is accessed, sending information corresponding to remaining access points in the plurality of access points except the new master access point to the new master access point
14. A non-transitory computer-readable storage medium storing a program to be executed by a processor, the program including instructions for:

receiving first coordination cluster information, wherein the first coordination cluster information includes access information of a master access point and access information of slave access point; and




performing data transmission with the master access point and the slave access point according to the first coordination cluster information;








acquiring access information of multiple access points, wherein the access information comprises channel quality information, and wherein acquiring the access information of multiple access points comprises periodically scanning the multiple access points according to a preset scanning period ts;

determining the master access point from the multiple access points according to the access information of the multiple access points, wherein the determining a master access point from the multiple access points according to the access information comprises reselecting, after acquiring the channel quality information of the multiple access points at a time interval ts, a. master access point from the multiple access points according to the channel quality information; and

accessing the master access point, wherein accessing the master access point comprises accessing the reselected master access point; and





sending access information of the remaining access points in the multiple access points except the master access point, wherein sending the access information of the remaining access points comprises sending, after reselecting the master access point at a time interval ts and accessing the master access point, access information of remaining access point in the multiple access points, except the master access point, to the master access point.
7. A station device, comprising: a processor, 
configured to:


receive first coordination cluster information sent by the first master access point, wherein the first coordination cluster information identifies the first master access point as the first master access point for the coordinated data transmission and the slave access point as the slave access point for the coordinated data transmission;

… wherein the transceiver is further configured to: after receiving the first coordination cluster information, separately receive data transmissions from the first master access point and the slave access point according to the updated local first coordination cluster information, wherein the first master access point and the slave access point coordinate to perform the separate data transmissions with the station device

… periodically scan a plurality of access points according to a preset scanning period, and acquire channel quality information of the plurality of access points




determine a first master access point from the plurality of access points according to the channel quality information of the plurality of access points, and to access the first master access point … after acquiring the channel quality information of the plurality of access points at a first time interval, reselecting a new master access point from the plurality of access points




… access the first master access point, … accessing the first master access point, comprises: after acquiring the channel quality information of the plurality of access points at a first time interval, reselecting a new master access point from the plurality of access points, and accessing the new master access point

send information corresponding to remaining access points to the first master access point, the remaining access points comprising the plurality of access points except the first master access point, wherein sending the information corresponding to the remaining access points to the first master access point causes the first master access point to determine, according to the information corresponding to the remaining access points, a slave access point for performing coordinated data transmission with the first master access point for the station device, wherein sending the information corresponding to the remaining access points to the first master access point comprises: after the new master access point is reselected during the first time interval and the new master access point is accessed, sending information corresponding to remaining access points in the plurality of access points except the new master access point to the new master access point


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Curticapean (US 2012/0314587) in view of Cuffaro et al. (US 2006/0019663).

Regarding Claim 1, Curticapean teaches a master access point, comprising:
a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for (“The described embodiments may be provided as a computer program product, or software, that may include a machine-readable medium having stored thereon instructions, which may be used to program a computer system (or other electronic device(s)) to perform a process according to embodiments” – See [0078]):
generating first coordination cluster information, wherein the first coordination cluster information includes access information of the master access point and access information of slave access point and sending, the first coordination cluster information (“At block 406, a list of target access points in the AP cluster associated with the master access point 102 is received. For example, the client position calculation unit 114 can transmit a request (to the master access point 102) for the list of target access points in the AP cluster associated with the master access point 102. As described above, in one implementation, the target access points in the AP cluster associated with the master access point 102 can comprise other access points in the wireless communication network 100 that are within the communication range of the master access point 102. In the example of FIG. 1, the client position calculation unit 114 can receive an indication that the access points 104, 106, and 108 belong to the AP cluster associated with the master access point 102. In addition, the master access point 102 can also indicate a basic service set identifier (BSSID) associated with the access points 102, 104, 106, and 108, one or more wireless communication channels associated with the access points 102, 104, 106, and 108, and/or other such information” – See [0048]; The cluster information transmitted from AP 102 includes a BSSID and channel number of AP 102 (access information of the master access point) as well as BSSIDs and channel numbers of APs 104, 106 and 108 (access information of slave access points)).
Curticapean does not explicitly teach receiving, from a station, access information of remaining access points in a group of multiple access points, except the master access point, wherein receiving the access information of the remaining access points comprises receiving, after being reselected as the master access point at a time interval ts; and being accessed by the station, access information of the remaining access points, other than the master access point, in the group of multiple access points.
However, Cuffaro teaches receiving, from a station, access information of remaining access points in a group of multiple access points, except the master access point, wherein receiving the access information of the remaining access points comprises receiving, after being reselected as the master access point at a time interval ts; and being accessed by the station, access information of the remaining access points, other than the master access point, in the group of multiple access points (“The request may include a time limit or delay under which the actions have to be performed. A determination is made whether the serving AP can complete the handover (step 206). If the serving AP cannot complete the handover, the serving AP sends a message to the STA indicating the handover was rejected or was not completed (step 208)” – See [0044]; “The method 100 begins with the STA determining a list of handover candidate APs (step 102). The STA then sorts the candidate list (step 104). A determination is made whether the reporting period has expired (step 106). If the reporting period has not expired, then the method 100 waits at step 106 until the reporting period has expired. Once the reporting period has expired, the STA sends the sorted candidate list to the AP (step 108) and the method terminates (step 110)” – See [0024]; “The invention includes a method by which the STA indicates to the serving AP the list of APs that the STA is considering as potential candidates for an eventual handoff” – See [0007]; As shown in steps 206/208 of Fig. 2, the serving AP is reselected as the master AP when handover cannot be completed.  Additionally, the STA (station) determines a list of candidate APs (access information of the remaining access points, other than the master access point) and periodically reports the list to the serving/master AP.  Thus, the reporting period is a time interval ts when the access information of the remaining access points, other than the master access point is received by the serving/master AP from the station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Curticapean to receive, from a station, access information of remaining access points in a group of multiple access points, except the master access point, wherein receiving the access information of the remaining access points comprises receiving, after being reselected as the master access point at a time interval ts; and being accessed by the station, access information of the remaining access points, other than the master access point, in the group of multiple access points.  Motivation for doing so would be to enable the access information of the remaining access points to be reported on a periodic basis, wherein the access information of the remaining access points enables a new target/master AP to be selected for handoff that is the best from the perspective of the station (See Cuffaro, [0005] and [0024]).

Regarding Claim 2, Curticapean in view of Cuffaro teaches the method of Claim 1.  Cuffaro further teaches determining the slave access point according to the access information of remaining access point (“The handover candidate list device 430 in the AP 404 receives the candidate list from the STA 402 via the antenna 438 and the transmitter/receiver 436. The handover candidate list device 430 can also request a candidate list from the STA 402 by sending a request message. The handover execution device 432 receives the candidate list from the handover candidate list device 430 and begins executing a handover” – See [0053]; The serving AP (master) receives the candidate handover list (access information of remaining access points) and determines a candidate/slave AP which is the target of the handover).

Regarding Claim 3, Curticapean in view of Cuffaro teaches the method of Claim 1.  Cuffaro further teaches that the access information comprises at least one of channel quality information, basic service set identifiers, or load information (“In addition to the candidate AP list, the STA may also send a list of measurements taken by the STA from each AP on the candidate list and a list of parameters associated to each candidate AP, where the parameters are known by the STA from listening to broadcast frames or other forms of control or management frames. Examples of the measurements include received power, SNR, signal to interference ratio (SIR), load metrics, etc. Examples of the parameters include, but are not limited to, the address of the AP, the ESSID, the basic service set (BSS) ID (BSSID), service capabilities, security capabilities, etc.” – See [0042]; The access information included in the candidate list includes received power/SNR/SIR (channel quality information), BSSIDs and load metrics).

Regarding Claim 4, Curticapean in view of Cuffaro teaches the method of Claim 3.  Cuffaro further teaches that, when the access information comprises channel quality information, and the channel quality information comprises at least one of a received signal to noise indicator (RSNI), a received signal strength indicator (RSSI), a beacon received signal strength indicator (Beacon RSSI), a beacon signal to noise ratio (Beacon SNR), a data frame received signal strength indicator (Data Frame RSSI), or a data frame signal to noise ratio (Data Frame SNR) (“In addition to the candidate AP list, the STA may also send a list of measurements taken by the STA from each AP on the candidate list and a list of parameters associated to each candidate AP, where the parameters are known by the STA from listening to broadcast frames or other forms of control or management frames. Examples of the measurements include received power, SNR, signal to interference ratio (SIR), load metrics, etc. Examples of the parameters include, but are not limited to, the address of the AP, the ESSID, the basic service set (BSS) ID (BSSID), service capabilities, security capabilities, etc.” – See [0042]; The access information included in the candidate list includes SNR (received signal to noise indicator), received power (received signal strength indicator), etc.).

Response to Arguments
On pages 12-13 of the remarks, Applicant argues in substance that Verma does not teach “receiving, after being reselected as the master access point at a time interval ts; and being accessed by the station, access information of the remaining access points in the group of multiple access points except the master access point,” as recited in Claim 1.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner now relies upon the Cuffaro reference, which was cited in the IDS filed on October 22, 2020.

Allowable Subject Matter
Claims 5, 7-9, 11-14, 16-18 and 20-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478